Citation Nr: 0210259	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945, and was awarded the Purple Heart and Combat 
Infantryman Badge.  The veteran died in March 1997, and the 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.  This case was 
remanded by the Board in April 1998.  In January 2000, the 
Board issued a decision denying the appellant's claims for 
service connection for the cause of the veteran's death and 
for entitlement to Dependents' Educational Assistance under 
the provisions of Chapter 35, Title 38, United States Code.  
The appellant appealed the January 2000 decision, and in an 
order dated in April 2001, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals before March 1, 1999, hereinafter Court), 
granted an unopposed motion for remand filed by the Secretary 
of VA and vacated the Board's January 2000 decision.  The 
case was thereafter returned to the Board.

The Board notes that at the time of his death, the veteran 
had perfected an appeal with respect to the issues of 
entitlement to service connection on a secondary basis for 
left lower extremity disability, heart disability and right 
hip disability.  In addition, shortly before the veteran's 
death in March 1997, his representative raised the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right hip disability resulting from treatment at a VA 
hospital.  In April 1997, the appellant filed a VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child.

Pursuant to 38 C.F.R. § 3.152(b)(1) (2001), a claim by a 
surviving spouse for dependency and indemnity compensation 
will also be considered to be a claim for accrued benefits.  
Since claims by the veteran of entitlement to service 
connection on a secondary basis for left lower extremity 
disability, heart disability and right hip disability, as 
well as for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for right hip disability resulting from 
treatment at a VA hospital, were pending at the time of the 
veteran's death, and as the MROC has not adjudicated any of 
the above claims for the purpose of accrued benefits, these 
matters are referred to the MROC for appropriate action.


FINDINGS OF FACT

1.  The veteran died in March 1997 from pulmonary edema and 
heart failure, due to or as a consequence of hypertensive 
cardiovascular disease, due to or as a consequence of 
essential hypertension; other significant conditions 
contributing to the veteran's death but not resulting in the 
underlying cause of death include a right leg gunshot wound 
leading to right leg weakness and ultimately to hypertension, 
a hip fracture and a stroke.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a severance of the right 
common peroneal nerve group, with foot drop and atrophy of 
muscles of the lower right leg, and anesthesia over the 
dorsum of the right foot, evaluated as 40 percent disabling; 
and for gunshot wound scars of the right leg, evaluated as 10 
percent disabling.

3.  The veteran's service-connected residuals of a severance 
of the right common peroneal nerve group, with foot drop and 
atrophy of muscles of the lower right leg, and anesthesia 
over the dorsum of the right foot, played a material causal 
role in his death.

4.  The veteran died as a result of a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A disability incurred in service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

2.  The requirements for eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code, have been met.  38 U.S.C.A. §§ 3501, 3510 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.807, 21.3021 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The unopposed motion for remand adopted by the Court in its 
April 2001 order in essence took the position that a remand 
of this case was warranted in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and Holliday v. Principi, 14 
Vet. App. 280 (2001).  The unopposed motion requested that 
the Board readjudicate the claim for service connection for 
the cause of the veteran's death and the claim of entitlement 
to Dependents' Educational Assistance under the provisions of 
Chapter 35, Title 38, United States Code in light of the 
enactment of the VCAA and the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

The Board notes that the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board further notes that on August 29, 2001, following return 
of the case to the Board, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

After having considered the law and the procedural history of 
this case, the Board concludes that the VCAA is applicable to 
this case, since the appellant's claims were pending at the 
time of the enactment of the VCAA.  VA's regulations 
implementing the VCAA are, consequently, also applicable to 
this case.  

Further, the Board, on review of the record, finds that the 
requirements of the VCAA and the regulations issued on August 
29, 2001, have been effectively complied with.  The appellant 
was provided in April 1997 with notice of the April 1997 
rating decision denying her claims, and was provided with a 
statement of the case in June 1997 which notified her of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

With respect to VA's duty to assist the appellant, the Board 
notes that the appellant has not identified any pertinent 
medical records that have not been obtained by the MROC.  
Moreover, VA has obtained two medical opinions to address the 
issues involved in the instant appeal.

In sum, the record reflects that the appellant was informed 
of the information and evidence necessary to substantiate her 
claims, that VA has obtained all outstanding and pertinent 
records identified by the appellant, and that pertinent 
medical opinions have been obtained in connection with the 
instant appeal.  Accordingly, the Board concludes that 
remanding this case to the MROC would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Moreover, given the disposition of the appellant's 
claims below, the Board finds that it may proceed with a 
decision on the merits of claims without prejudice to the 
appellant and in compliance with the Court's April 2001 
order. 


I.  Entitlement to service connection for the cause of the 
veteran's death

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She essentially 
maintains that the veteran's service-connected residuals of a 
gunshot wound contributed substantially or materially to the 
cause of his death.


Factual background

The veteran's certificate of death shows that he died in 
March 1997.  The certificate of death lists, as the immediate 
cause of death, pulmonary edema and heart failure; due to or 
as a consequence of hypertensive cardiovascular disease; due 
to or as a consequence of essential hypertension.  The 
certificate notes that other significant conditions 
contributing to the veteran's death but not resulting in the 
underlying cause of death were a right leg gunshot wound 
leading to right leg weakness and ultimately to hypertension, 
a hip fracture and a stroke.

At the time of the veteran's death, service connection was in 
effect for residuals of a severance of the right common 
peroneal nerve group, with foot drop and atrophy of muscles 
of the lower right leg, and anesthesia over the dorsum of the 
right foot, evaluated as 40 percent disabling; and for the 
concomitant gunshot wound scars of the posterior upper right 
thigh, evaluated as 10 percent disabling.

The veteran's service medical records are negative for any 
evidence of pulmonary edema, heart failure, hypertensive 
cardiovascular disease or essential hypertension, nor is 
there any evidence of heart disease within the first year of 
service separation.  In addition, there is no postservice 
medical evidence with respect to the above disorders prior to 
1972, when private progress notes show that the veteran was 
diagnosed with probably essential hypertension, and possible 
early pulmonary emphysema.  The Board notes that the 
appellant has neither asserted nor submitted evidence that a 
cardiovascular or heart disorder developed during service or 
within one year of service.

On file are VA and private medical records for 1972 to March 
1997 which document treatment of claudication since at least 
1984, and which show that the veteran was hospitalized and 
treated from April to July 1995 for a myocardial infarction 
and hypoxic encephalopathy; the treatment records show that 
he fell in May 1995 during VA hospitalization and sustained a 
fracture of the right hip, for which he underwent surgery.  
The treatment records also document that the veteran had a 
stroke in May 1995.  A report of VA hospitalization in July 
1995 contains a principal diagnosis of period of 
unresponsiveness, resolved, and other pertinent diagnoses 
including hypoxic encephalopathy following myocardial 
infarction in April 1995, chronic atrial fibrillation, 
hypertension, and chronic obstructive pulmonary disease; 
other pertinent clinical diagnoses noted but not treated 
included right hip fracture with repair and prosthesis, and 
claudication of lower extremities.

The veteran underwent a VA examination in August 1995, at 
which time he was diagnosed with history of claudication with 
recent history of deep vein thrombosis in the left calf; 
history of hypertension; history of myocardial infarction in 
April 1995; history of cerebrovascular accident, with organic 
brain syndrome, speech and peripheral vision complications, 
and mental confusion; history of right hip fracture with ball 
replacement; and residual gunshot wound, right buttocks, with 
peroneal nerve involvement, with consequential right foot 
drop.

On file is a December 1995 letter from T.A.B., M.D., which 
indicates that the veteran had a cardiac arrest in April 
1995, leaving him with a hypoxemic encephalopathy from which 
he never recovered.  Dr. B. opined that the veteran's 
service-connected gunshot wound disability left him with 
claudication in the right lower extremity, in turn leading to 
stresses that contributed to a heart disease, which 
ultimately led to cardiac arrest in April 1995.

In a February 1997 letter, N.C.B., M.D., stated that the 
veteran's service-connected injury contributed significantly 
to degenerative changes in the left knee, and that associated 
weakness and instability in both lower extremities 
contributed to the fall in which the veteran sustained a 
fracture of the right hip.

In a March 1997 letter, J.E.M., M.D., indicates that it was 
safe to say that the severance of the veteran's common 
peroneal nerve with foot drop atrophy of muscles in the right 
lower extremity led to the fall resulting in a fracture of 
the right hip.  Dr. M. stated that he thought it possible 
that this additional stress led to, or aggravated, the 
veteran's heart problems as well as his left lower extremity 
condition.

In a March 1997 statement, Dr. T.A.B. concluded that the 
veteran's high blood pressure was in some degree related to 
his service-connected disability, in that the service-
connected gunshot wound disability caused stresses that made 
ordinary ambulatory activity more difficult.  Dr. B. also 
opined that the veteran sustained a major cerebral 
thrombosis, leaving him with a left hemiparesis, and that 
this was also related to the high blood pressure.  Dr. B. 
further opined that the hip fracture sustained by the veteran 
was related to the pre-existing right lower extremity 
weakness resulting from the gunshot wound during service.  
Dr. B. lastly concluded that while he could not say with 
certainty that there was a cause and effect relationship 
between the above factors, it was reasonable to assume that 
there was some degree of cause and effect, and that the 
veteran's present disability was, to that extent, service 
related.

A March 1997 private clinical note by Dr. T.A.B. dated on the 
day of the veteran's death indicates that the veteran was 
dying from his stroke and carcinoma of the kidney.  The note 
also indicates that the stroke was triggered, at least in 
part, by the veteran's high blood pressure and war injury 
gunshot wound of the right lower extremity.

The Board notes that the claims file contains an April 1997 
medical opinion from a VA medical advisor to the MROC rating 
board.  However, the Board has placed no reliance on this 
opinion, pursuant to Austin v. Brown, 6 Vet. App. 547 (1994). 

The appellant was afforded a hearing before a hearing officer 
at the MROC in July 1997, at which time she testified that 
the veteran's service-connected disability caused him to 
favor his right side and place pressure on the left leg, and 
that the added pressures contributed to some of the 
conditions that caused his death.  She also testified that 
the veteran's right calf pain and consequent increased 
reliance on the left leg created a stressful condition that 
progressed and affected his heart.

On file is a June 1999 VA cardiology opinion.  The authoring 
physician indicated that he had reviewed the veteran's chart, 
as well as medical statements from Drs. N.C.B., J.E.M. and 
T.A.B. and the record of VA hospitalization in 1995.  The 
physician noted that the veteran had developed 
atherosclerotic cardiovascular and cerebrovascular disease, 
as well as arteriosclerotic peripheral vascular disease, and 
explained that the major risk factors for these conditions 
were family predisposition, smoking, hypercholesterolemia, 
diabetes and systemic hypertension.  The physician opined 
that the possibility that stress resulting from the veteran's 
gunshot wound disability and pain played a factor in causing 
hypertension, atherosclerosis and peripheral vascular disease 
could not be excluded, but that such a connection was 
speculative and could not be directly proven.  He concluded 
that any such stress would not be directly responsible for 
development of the circulatory and cardiovascular diseases, 
and would only be a marginal contributory factor.  He also 
concluded that the service connected right peroneal nerve 
injury and gunshot wound scars did not contribute 
substantially and materially to the cause of the veteran's 
death.

On file is an August 1999 VA general medical opinion.  The 
authoring physician indicated that he had reviewed the 
veteran's chart.  The examiner noted that the veteran had 
developed bilateral intermittent claudication of a vascular 
nature and bilateral bow leg, which he noted was unrelated to 
the inservice injury sustained to the right buttock.  The 
examiner concluded that the vascular occlusion had no bearing 
and no relation to the injury sustained to the right buttock 
in service, and he noted that the veteran had later developed 
a vascular problem of a cerebral nature and of a cardiac 
nature.  The examiner also concluded that there was no 
evidence of any connection between the gunshot wound 
disability and the deterioration of the veteran's health, by 
which he was referring to the arterial occlusion and the 
heart and cerebral problems.
 
On file is a June 2002 statement by Dr. T.A.B., in which he 
indicates that the veteran sustained a gunshot wound of his 
right hip and lower extremity in service, which led to a 
permanent impairment of his right lower extremity, including 
neurological impairment and foot drop.  Dr. B. noted that the 
veteran had demonstrated to him since 1972 a weakness and 
atrophy of the right leg, and that he had a chronic limp as a 
result of the impairment of the leg.  Dr. B. argued that the 
veteran's gunshot wound in service led to a sequence of 
events over time which included claudication or arterial 
insufficiency, as well as venous insufficiency with deep vein 
thrombosis in the right lower extremity; Dr. B. concluded 
that the above contributed to the veteran's premature death.  
Dr. B. indicated that, put another way, if the veteran had 
not sustained his gunshot wound, he would not have suffered 
from the limping or venous and arterial insufficiency which 
ultimately contributed to his hip fracture and the rest of 
the pathogenetic sequence leading to his death.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).  Service incurrence of cardiovascular-renal 
disease during wartime service may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2001).  Further, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4) (2001).

The evidence on file demonstrates that the veteran died from 
pulmonary edema and heart failure due to hypertensive 
cardiovascular disease.  The Board initially notes that there 
is no evidence of any pulmonary edema, heart failure or 
cardiovascular disease either during the veteran's service or 
for decades thereafter; the appellant does not contend 
otherwise, and argues instead that the conditions from which 
the veteran died were aggravated by his service-connected 
disabilities.  The evidence in favor of the appellant's claim 
includes the December 1995, March 1997 and June 2002 
statements of Dr. T.A.B.; and the March 1997 statement of 
J.E.M.  Dr. T.A.B. concluded that the veteran's service-
connected gunshot wound disability had in some measure 
aggravated his hypertensive cardiovascular disability, either 
through the production of sufficient stress to aggravate the 
condition, or through arterial insufficiency; as noted above, 
the veteran's death in large part was due to heart failure 
caused by the hypertensive cardiovascular disease.  While Dr. 
T.A.B. indicated that he could not state with certainty that 
a cause and effect relationship existed in the veteran's case 
between stress and hypertension, in his June 2002 statement 
he nevertheless concluded that the sequence of events leading 
to the veteran's death would not have occurred absent the 
gunshot wound disability, and that the veteran's service-
connected disability had hastened his death.  The Board notes 
that Dr. T.A.B.'s opinion is based on his treatment of the 
veteran for more than 20 years, and that his opinion is 
supported by that of Dr. J.E.M., who opined that it was 
possible that the additional stress from the May 1995 right 
hip fracture caused by the veteran's service-connected 
disability aggravated the veteran's heart problems.

The evidence against the appellant's claim consists primarily 
of the June 1999 and August 1999 VA medical opinions.  The 
June 1999 physician concluded that while the possibility that 
stress associated with the gunshot wound disability played a 
factor in causing the veteran's hypertensive cardiovascular 
disease or peripheral vascular disease could not be excluded, 
such a connection was speculative, and such stress would, in 
any event, only marginally contribute to the development of 
the veteran's circulatory and cardiovascular diseases.  He 
also concluded that the veteran's service connected 
disabilities did not contribute substantially and materially 
to the veteran's death, although the Board notes in passing 
that the appropriate evidentiary standard is whether a 
disability contributes substantially or materially to a 
veteran's death.  The August 1999 examiner concluded that the 
veteran's vascular occlusion or deterioration in health was 
unrelated to his service-connected gunshot wound disability.  
The Board notes on reviewing the above opinions that the June 
1999 opinion can fairly be read to suggest that the veteran's 
gunshot wound residuals did contribute in some measure to the 
severity of the veteran's ultimately fatal hypertensive 
cardiovascular problems.  The Board also notes that neither 
VA opinion directly addresses the opinions of Drs. T.A.B. or 
J.E.M.
 
In essence, the record contains medical opinions by two of 
the veteran's former treating physicians that are supportive 
of the appellant's position that the veteran's service-
connected gunshot wound residuals, or stress or arterial 
insufficiency resulting therefrom, materially aggravated the 
veteran's hypertensive cardiovascular disease or otherwise 
hastened his death, and the opinions of two VA physicians 
that are against the claim, but one of which acknowledges 
that the appellant's theory could not be excluded.  

After having carefully considered the matter, the Board is 
unable to assign greater evidentiary value either to the 
evidence in favor, or to the evidence against, the claim, as 
both sets of opinions have support in the evidence of record 
and are based on accurate knowledge of the veteran's medical 
history.  The Board therefore concludes that the evidence is 
essentially in equipoise with respect to whether the 
veteran's service-connected residuals of a severance of the 
right common peroneal nerve group, with foot drop and atrophy 
of muscles of the lower right leg, and anesthesia over the 
dorsum of the right foot contributed substantially or 
materially to the cause of his death, or otherwise hastened 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is warranted based on the 
benefit of the doubt rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2001).
 

II.  Entitlement to Dependents' Educational Assistance under 
the provisions of Chapter 35, Title 38, United States Code.

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died as a result of service-connected 
disabilities and to the surviving spouse of a veteran who, 
when he died, had a service-connected total disability that 
was permanent in nature.  See 38 U.S.C.A. §§ 3500, 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021 (2001).

As discussed in the preceding section, service connection for 
the cause of the veteran's death is warranted.  Since that 
determination essentially requires a finding that the veteran 
died as a result of a service-connected disability or 
disabilities, the Board concludes that the criteria for basic 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, have been met.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code, is 
granted.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

